DETAILED ACTION
This office action is in response to applicant’s submission filed on 09/04/2019, which has an effective filing date of 09/04/2019. Claims 1-20 are pending and are directed towards system, method, and computer product for Decentralized Generation and Management of Product Identifiers and Metadata.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities: 
	A.	In paragraph 5, line 5, “often not meaning for consumers” should read “often not meaningful for consumers”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 7, 11-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andon et al. (US Patent 10,505,726), hereinafter Andon, filed on May 28, 2019.
	Regarding claim 1, Andon teaches a computer system, comprising:  
5a network interface configured to communicate with an electronic device (col. 14, line 57-67; user 11 may operatively interface with a user device 39 configured to communicate with a blockchain network 60);
a processor (col. 16, line 15-25; a central processing unit (CPU)); and 
memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer system to perform operations comprising (col. 16, line 15-25; processor-executable instructions stored on a memory and executed by a CPU):  

associating the globally unique product identifier one-to-one or many- to-one with a non-fungible token (NFT) based at least in part on the smart contract (col. 8, line 19-45 and line 54-60; the UPC or UPID is used to unlock the product composed of a unique non-fungible token (NFT) in order to track transaction of the product for a smart contract); and  
15providing the globally unique product identifier intended for the electronic device associated with a recipient (col. 8, line 34-65 and col. 17, line 36-50; upon purchase, a consumer acquires the UPC or UPID, that is used to unlock the product, on their smartphone 40).
Regarding claim 2, Andon teaches system of claim 1.
Andon teaches the globally unique product identifier is configured for global authentication (col. 17, line 36-50; after purchasing the footwear 10, a 
Regarding claim 3, Andon teaches system of claim 1.
Andon teaches the smart contract is based at least in 20part on a blockchain (col. 8, line 19-45 and line 54-60; a smart contract operating on a blockchain-based distributed computing platform).
Regarding claim 5, Andon teaches system of claim 1.
Andon teaches the NFT is immutable (col. 7, line 51-61; non-fungible token within an immutable blockchain database).
Regarding claim 7, Andon teaches system of claim 1.
Andon teaches the globally unique product 30identifier is compatible with one or more of: a GS1 Digital Link, a GTIN, a serial shipping container (SSCC), a serialized global trade item number (SGTIN), an EAN, a UPC, an electronic product code (EPC), a global location number (GLN), an 35EVT0001-US international standard book identifier (ISBN), a global returnable assess identifier (GRAI), a global coupon number (GCN), an Amazon standard identification number (ASIN), a global returnable asset identifier (GRAI), a global shipment identification number (GSIN), a universally unique identifier (UUID), a global document type 5identifier (GDTY), a globally unique identifier (GUID), an Eddystone UID or EID, an international 
Regarding claim 11, Andon teaches a non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium storing program instructions that, when executed by the computer system, causes the computer system 20to perform operations comprising (Fig. 3 and col. 16, line 15-25; processor-executable instructions stored on a memory and executed by a CPU to perform operations described in computing system 30):
10generating, in a decentralized manner, a globally unique product identifier for a product based at least in part on a smart contract (col. 8, line 19-45 and line 54-60; assigning a Universal Product Code (UPC) or Unique Product Identifier (UPID) to a product, such as a pair of physical shoes represented by a digital asset CryptoKick, for a smart contract operating on a blockchain-based distributed computing platform); 
associating the globally unique product identifier one-to-one or many- to-one with a non-fungible token (NFT) based at least in part on the smart contract (col. 8, line 19-45 and line 54-60; the UPC or UPID is used to unlock the product 
15providing the globally unique product identifier intended for the electronic device associated with a recipient (col. 8, line 34-65 and col. 17, line 36-50; upon purchase, a consumer acquires the UPC or UPID, that is used to unlock the product, on their smartphone 40).
Regarding claim 12, Andon teaches computer product of claim 11.
Andon teaches the globally unique product identifier is configured for global authentication (col. 17, line 36-50; after purchasing the footwear 10, a universally recognized UPID product code may be used to unlock the cryptographic asset associated with the footwear 10).
Regarding claim 13, Andon teaches computer product of claim 11.
Andon teaches the smart contract is based at least in 20part on a blockchain (col. 8, line 19-45 and line 54-60; a smart contract operating on a blockchain-based distributed computing platform).
Regarding claim 15, Andon teaches computer product of claim 11.
Andon teaches the NFT is immutable (col. 7, line 51-61; non-fungible token within an immutable blockchain database).
Regarding claim 16, Andon teaches computer product of claim 11.

Regarding claim 19, Andon teaches a method for generating a globally unique produce identifier, comprising by a computer system (col. 8, line 19-45 and col. 14, line 1-13; assigning a Universal Product Code (UPC) or Unique Product Identifier (UPID) to a product operating on a computing system 30):  
10generating, in a decentralized manner, a globally unique product identifier for a product based at least in part on a smart contract (col. 8, line 19-45 and line 54-60; assigning a Universal Product Code (UPC) or Unique Product Identifier 
associating the globally unique product identifier one-to-one or many- to-one with a non-fungible token (NFT) based at least in part on the smart contract (col. 8, line 19-45 and line 54-60; the UPC or UPID is used to unlock the product composed of a unique non-fungible token (NFT) in order to track transaction of the product for a smart contract); and  
15providing the globally unique product identifier intended for the electronic device associated with a recipient (col. 8, line 34-65 and col. 17, line 36-50; upon purchase, a consumer acquires the UPC or UPID, that is used to unlock the product, on their smartphone 40).
Regarding claim 20, Andon teaches method of claim 19.
Andon teaches the smart contract is based at least in 20part on a blockchain (col. 8, line 19-45 and line 54-60; a smart contract operating on a blockchain-based distributed computing platform).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 4, 6, 9-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andon in view of Westerkamp et al. (Blockchain-based Supply Chain Traceability: Token Recipes model Manufacturing Processes), hereinafter Westerkamp, published on Aug. 2018.
Regarding claim 4, Andon teaches system of claim 1.
Andon teaches the globally unique product identifier (col. 8, line 19-45 and line 54-60; assigning a Universal Product Code (UPC) or Unique Product Identifier (UPID) to a product)
Andon does not teach the unique product identifier is generated as part of a sequential group of unique product identifiers or is generated non-sequentially from another unique product identifier.
Westerkamp teaches the unique product identifier is generated as part of a sequential group of unique product identifiers or is generated non-sequentially from another unique product identifier (section IV.A, para 2, line 1-9 and section IV.B, para 2, line 1-13; generating unique identifiers for a product batch or unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon 
Regarding claim 6, Andon teaches system of claim 1.
Andon teaches the globally unique product identifier (col. 8, line 19-45 and line 54-60; assigning a Universal Product Code (UPC) or Unique Product Identifier (UPID) to a product)
Andon does not teach the unique product identifier is assigned to a set of unique product identifiers that are associated with the NFT.
Westerkamp teaches the unique product identifier is assigned to a set of unique product identifiers that are associated with the NFT (section III.A, para 1, line 1-11 and section IV.A, para 2, line 1-9; unique identifiers are assigned for a product batch or unit which corresponds to one non-fungible token).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide unique identifiers assigned for a product batch or unit which corresponds to one non-fungible token.  Doing so would allow for the coupling between physical goods and digital 
Regarding claim 9, Andon teaches system of claim 1.
Andon teaches the globally unique product identifier that is associated with the electronic device (col. 8, line 34-65 and col. 17, line 36-50; upon purchase, a consumer acquires the UPC or UPID, that is used to unlock the product, on their smartphone 40)
Andon does not teach the operations comprise receiving a request for a desired number of unique product identifiers, and the unique product identifier is generated based at least on the request.
Westerkamp teaches the operations comprise receiving a request for a desired number of unique product identifiers, and the unique product identifier is generated based at least on the request (section IV.A, para 1, line 1-15 and para 2, line 1-9 and section IV.B, para 2, line 1-13; querying for a specific product where unique identifiers are generated for an amount in one product batch or unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide querying for a specific 
Regarding claim 10, Andon and Westerkamp teach system of claim 9.
Andon does not teach prior to the receiving, the 15operations comprise performing a transaction that transfers value associated with the smart contract.
Westerkamp teaches prior to the receiving, the 15operations comprise performing a transaction that transfers value associated with the smart contract (section IV, para 8, line 1-12 and section IV.A, para 1, line 1-15; a product’s smart contract is associated with the transfer of ownership of the product and where querying for a specific product can be done when storing certified products in a dedicated contract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide for a product’s smart contract associated with the transfer of ownership of the product and where querying for a specific product can be done when storing certified products in a dedicated contract.  Doing so would allow for the coupling between physical 
Regarding claim 14, Andon teaches computer product of claim 11.
Andon teaches the globally unique product identifier (col. 8, line 19-45 and line 54-60; assigning a Universal Product Code (UPC) or Unique Product Identifier (UPID) to a product)
Andon does not teach the unique product identifier is generated as part of a sequential group of unique product identifiers or is generated non-sequentially from another unique product identifier.
Westerkamp teaches the unique product identifier is generated as part of a sequential group of unique product identifiers or is generated non-sequentially from another unique product identifier (section IV.A, para 2, line 1-9 and section IV.B, para 2, line 1-13; generating unique identifiers for a product batch or unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide for generating unique identifiers for a product batch or unit.  Doing so would allow for the coupling between physical goods and digital representation using globally valid identifiers, as recognized by Westerkamp in section II.A, para 3, line 1-11.
Regarding claim 17, Andon teaches computer product of claim 11.
Andon teaches the globally unique product identifier that is associated with the electronic device (col. 8, line 34-65 and col. 17, line 36-50; upon purchase, a consumer acquires the UPC or UPID, that is used to unlock the product, on their smartphone 40)
Andon does not teach the operations comprise receiving a request for a desired number of unique product identifiers, and the unique product identifier is generated based at least on the request.
Westerkamp teaches the operations comprise receiving a request for a desired number of unique product identifiers, and the unique product identifier is generated based at least on the request (section IV.A, para 1, line 1-15 and para 2, line 1-9 and section IV.B, para 2, line 1-13; querying for a specific product where unique identifiers are generated for an amount in one product batch or unit).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide querying for a specific product where unique identifiers are generated for an amount in one product batch or unit.  Doing so would allow for the coupling between physical goods and 
Regarding claim 18, Andon teaches computer product of claim 17.
Andon does not teach prior to the receiving, the 15operations comprise performing a transaction that transfers value associated with the smart contract.
Westerkamp teaches prior to the receiving, the 15operations comprise performing a transaction that transfers value associated with the smart contract (section IV, para 8, line 1-12 and section IV.A, para 1, line 1-15; a product’s smart contract is associated with the transfer of ownership of the product and where querying for a specific product can be done when storing certified products in a dedicated contract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Westerkamp to provide for a product’s smart contract associated with the transfer of ownership of the product and where querying for a specific product can be done when storing certified products in a dedicated contract.  Doing so would allow for the coupling between physical goods and digital representation using globally valid identifiers, as recognized by Westerkamp in section II.A, para 3, line 1-11.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andon in view of Fou (US Pub. 2011/0225064) filed on May 24, 2011.
Regarding claim 8, Andon teaches system of claim 1.
Andon does not teach the globally unique product identifier is generated randomly or pseudo-randomly.
Fou teaches the globally unique product identifier is generated randomly or pseudo-randomly (para 57, line 1-10; a universally unique item identifier is a pseudo-random number).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andon to incorporate the teachings of Fou to provide that a universally unique item identifier is a pseudo-random number.  Doing so would facilitate commercial programs involving consumer products using universally unique item identifiers (“UUII”), as recognized by Fou.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following are the related patents and applications: Gillen (US Pub. 2019/0012637) discloses a tracking system where the digital token corresponds to 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492